Case 2:18-cv-02158-KHV Document 445-5 Filed 05/15/20 Page 1 of 6




                                                                   EXHIBIT

                                                                     E
Case 2:18-cv-02158-KHV Document 445-5 Filed 05/15/20 Page 2 of 6
Case 2:18-cv-02158-KHV Document 445-5 Filed 05/15/20 Page 3 of 6
Case 2:18-cv-02158-KHV Document 445-5 Filed 05/15/20 Page 4 of 6
Case 2:18-cv-02158-KHV Document 445-5 Filed 05/15/20 Page 5 of 6
Case 2:18-cv-02158-KHV Document 445-5 Filed 05/15/20 Page 6 of 6
